                                                      Case 3:20-cv-03131-JSC Document 35 Filed 06/08/20 Page 1 of 3



                                             1   Aaron M. Sheanin (SBN 214472)
                                                 ROBINS KAPLAN LLP
                                             2   2440 W El Camino Real, Suite 100
                                             3   Mountain View, CA 94040
                                                 Tel: (650) 784-4040
                                             4   Fax: (650) 784-4021
                                                 asheanin@robinskaplan.com
                                             5
                                                 Attorneys for Plaintiff Eric Gennaro and the
                                             6   Proposed Class
                                             7   [Additional Counsel Listed on Signature Page]
                                             8

                                             9                               UNITED STATES DISTRICT COURT
                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
R OBINS K APLAN LLP




                                            11
                                                 PACIFIC WINE DISTRIBUTORS, INC.,                     Case No. 3:20-cv-03131-JSC
            A TTORNEYS A T L AW




                                                 individually and on behalf of all others similarly
                          M OUNTAIN V IEW




                                            12
                                                 situated,
                                            13                                                        RESPONSE IN SUPPORT OF
                                                                    Plaintiff,                        ADMINISTRATIVE MOTION TO
                                            14                                                        CONSIDER WHETHER CASES SHOULD
                                                 v.                                                   BE RELATED
                                            15
                                                 VITOL INC.; SK ENERGY AMERICAS, INC.;                Related Case No.: 4:20-cv-03705-KAW
                                            16   and SK TRADING INTERNATIONAL CO.
                                                 LTD.,
                                            17
                                                                    Defendants.
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 RESPONSE IN SUPPORT OF ADMINISTRATIVE
                                                 MOTION TO CONSIDER WHETHER CASES SHOULD
                                                 BE RELATED                                                           CASE NO. 3:20-CV-03131-JSC
                                                    Case 3:20-cv-03131-JSC Document 35 Filed 06/08/20 Page 2 of 3



                                             1          Plaintiff Eric Gennaro submits this response to Pacific Wine Distributors, Inc.’s

                                             2   Administrative Motion to Consider Whether Cases Should be Related. ECF No. 34. The motion

                                             3   should be granted.

                                             4          Plaintiffs in Gennaro v. Vitol, Inc. et al., No. 4:20-cv-0375-KAW (N.D. Cal. June 4, 2020)

                                             5   and Pacific Wine Distributors, Inc. et al. v. Vitol, Inc. et al., No. 3:20-cv-03131-JSC (N.D. Cal.

                                             6   May 6, 2020) both allege that the same defendants, Defendants Vitol, Inc., SK Energy Americas,

                                             7   Inc., and SK Trading International Co., Ltd. violated antitrust laws by conspiring to artificially

                                             8   inflate and maintain the price of refined gasoline in California in violation of the Sherman Act, the

                                             9   Cartwright Act, and Unfair Competition Law. “An action is related to another when: (1) The

                                            10   actions concern substantially the same parties, property, transaction, or event; and (2) It appears
R OBINS K APLAN LLP




                                            11   likely that there will be an unduly burdensome duplication of labor and expense or conflicting
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12   results if the cases are conducted before different Judges.” Civ. L.R. 3-12(a).

                                            13          The Court should granted the administrative motion to relate Gennaro and Pacific Wine,

                                            14   given the substantial overlap of allegations in the complaints. Relating these actions will serve to

                                            15   streamline discovery and conserve the resources of the Court and the parties.

                                            16

                                            17
                                                 DATED: June 8, 2020                          ROBINS KAPLAN LLP
                                            18

                                            19                                                By: /s/ Aaron M. Sheanin
                                                                                                    Aaron M. Sheanin
                                            20

                                            21                                                2440 W El Camino Real, Suite 100
                                                                                              Mountain View, CA 94040
                                            22                                                Tel: (650) 784-4040
                                                                                              Fax: (650) 784-4021
                                            23                                                asheanin@robinskaplan.com
                                            24

                                            25

                                            26

                                            27

                                            28
                                                 RESPONSE IN SUPPORT OF ADMINISTRATIVE
                                                 MOTION TO CONSIDER WHETHER CASES SHOULD
                                                 BE RELATED
                                                                                                -1-                       CASE NO. 3:20-CV-03131-JSC
                                                    Case 3:20-cv-03131-JSC Document 35 Filed 06/08/20 Page 3 of 3



                                             1                                             Hollis Salzman
                                                                                           Kellie Lerner
                                             2                                             William V. Reiss
                                             3                                             Noelle Feigenbaum
                                                                                           Matthew J. Geyer
                                             4                                             ROBINS KAPLAN LLP
                                                                                           399 Park Avenue, Suite 3600
                                             5                                             New York, NY 10022
                                                                                           Tel: (212) 980-7400
                                             6                                             Fax: (212) 980-7499
                                             7                                             hsalzman@robinskaplan.com
                                                                                           klerner@robinskaplan.com
                                             8                                             wreiss@robinskaplan.com
                                                                                           nfeigenbaum@robinskaplan.com
                                             9                                             mgeyer@robinskaplan.com
                                            10
                                                                                           K. Craig Wildfang
R OBINS K APLAN LLP




                                            11                                             Thomas J. Undlin
            A TTORNEYS A T L AW




                                                                                           Ryan W. Marth
                          M OUNTAIN V IEW




                                            12                                             ROBINS KAPLAN LLP
                                                                                           800 LaSalle Avenue, Suite 2800
                                            13                                             Minneapolis, MN 55402
                                                                                           Tel: (612) 349-8500
                                            14
                                                                                           Fax: (612) 339-4181
                                            15                                             kcwildfang@robinskaplan.com
                                                                                           tundlin@robinskaplan.com
                                            16                                             rmarth@robinskaplan.com
                                            17                                             Attorneys for Plaintiff Eric Gennaro and the
                                                                                           Proposed Class
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                 RESPONSE IN SUPPORT OF ADMINISTRATIVE
                                                 MOTION TO CONSIDER WHETHER CASES SHOULD
                                                 BE RELATED
                                                                                            -2-                      CASE NO. 3:20-CV-03131-JSC
